DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 22, 31 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bushing positioned about a periphery of either rods, and either rod terminating in a ball must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24 – 38 and 42 – 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 22 and 31, the recitation of “a housing coupled with one of the anchor rod and the adjustable spinal distraction rod …. A bushing positioned about a periphery of the other one of the anchor rod and the adjustable spinal distraction rod, wherein the other one of the anchor rod and the adjustable spinal distraction rod terminated in a ball disposed within the housing”, does not have support in the original disclosure at least for the following reasons: although, Figs. 76 – 77 of the original disclosure explicitly show housing 1906 may be coupled to either of the rods 1932 or 1957, they don’t show that rod 1932 terminating in ball or having a bushing positioned there about its periphery. Applicant may provide explicit support from the original disclosure for such amendments or amend the claims to be consistent with the original disclosure to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 – 38 and 42 – 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 22 and 3, 
For the sake of examination, the preceding limitation is interpreted as referring to locking and unlocking relative articulation of the ball relative to the housing.
Claim 44 recites the limitation "the other one of the anchor rod and the adjustable spinal rod" in lines 9 – 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 44 – 45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amrein et al. (US Pub. 2003/0023240 A1).
Claims 44 – 45, Amrein discloses a spinal system capable of distracting spine [abstract, Figs. 2-9] comprising: an spinal rod (1) configured to be secured to a bone of a subject at a first location; an anchor rod (2) configured to be fixedly secured to a bone of the subject at a second location, wherein one of the anchor rod and the spinal rod terminates at a ball (9); and a locking swivel joint releasably secured to the anchor rod and releasably secured to the spinal rod (defined by 3, 26 and 71, being releasably coupled to rods 1 and 2 at upper and lower portions defining ends), the locking swivel joint having: a bushing positioned about a periphery of a portion of the one of the anchor rod and the spinal rod that terminates at the ball (defined by 71 being positioned about at least one of rods 1 and 2); a housing coupled with the other one of the anchor .
Claims 22, 24 – 28, 30 – 32, 34 – 35, 37 – 38 and 42 – 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al. (US Pub. 2007/0276378 A1) in view of Levy et al. (US Pub. 2008/0269742 A1). 
Claims 22, 24 and 42, Harrison discloses a spinal distraction system [abstract, Fig.49] comprising:  
an adjustable spinal distraction rod comprising: an outer tube (542) having a hollow first end (away from 568) and an attachment point disposed at a second end (defined by at least a portion of 552 at 568) and an inner rod (defined by a body portion of 544) configured for telescopic movement within the outer tube at the hollow first end (away from 568), with the inner rod configured to be secured to a bone subject at a first location (by 554); 
a magnet (562) housed within the outer tube and configured for bi-directional rotational motion [para.204], the magnet coupled to a lead screw (546) configured to rotate with the magnet, wherein rotation of the lead screw in a first rotational direction results in movement of the inner rod in a first axial direction to increase a length of the adjustable spinal distraction rod and rotation of the lead screw in a second direction 
an anchor rod configured for placement relative to the outer tube to be fixedly secured to a bone of a subject at a second location [inherently, wherein attachment point 552 configured to attach the outer tube / distraction rod to a bone of  a subject at a location]; and
wherein movement of the inner rod with respect to the outer tube is capable of treating a spinal deformity [para.201].
Harrison does not explicitly disclose a locking swivel joint releasably secured to the anchor rod at a first end and releasably secured to the adjustable spinal distraction rod at a second end, the locking swivel joint having a housing coupled to one of the rods and a bushing positioned about a periphery of the other one of rods terminating in a ball disposed in the housing, a locking nut mounted about the bushing and being moveable about the bushings to lock and unlock the locking swivel joint, wherein the bushing includes outer threads and the locking nut includes inner threads that interact with the outer threads of the bushing, wherein the locking swivel joint is configured to pivot the adjustable distraction rod relative to the anchor rod and configured to mechanically lock a position of the adjustable spinal distraction rod relative to the anchor rod; and at least two pedicle screws for attaching to two adjacent vertebrae.
Levy teaches an analogous system [abstract, Figs.1 – 5] comprising a fist rod (40) and a second rod (12) terminating in a ball (14), a swivel joint releasably secured to both rods by upper and lower portions defining ends (defined by at least a portion of connector assembly 60 or 80), the locking swivel joint having a housing (at least a portion of 50) coupled to one of the rods [i.e. Figs. 4A & 5A, being coupled to at least one of the rods] into which the ball is disposed [i.e. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Harrison and Levy, and substitute the swivel joint (60 or 80) of Levy for at least one of the attachment points (552 and 554) of Harrison. One would have been motivated to do so in order to provide the system of Harrison with at least one attachment point that permits rotational and translational adjustment before locking the rod in place [Levy, para.3]; and to further provide the system of the combination of Harrison and Levy with multiple pedicle screw in order to enhance the connection between at least the adjustable rod and the anatomical structure to be treated and reduce the risk of loosening when in use. 
Claims 25 – 28 and 30, The combination of Harrison and Levy discloses the limitations of claim 22, as above, and further, Harrison discloses (claim 25) an external drive configured to non-invasively rotate the magnet [560, para.201]; (claim 26) wherein the external drive (claim 27) a marker disposed on the inner rod, the marker defining an identifiable distance between the inner rod and the outer tube that varies depending on an extent of axial movement of the inner -3-App. No.: 13/730,773PATENTFiling Date: December 28, 2012rod in relation to the outer tube [defined by 548 or 582 being disposed on the inner rod 544 and defines a variable distance relative to 568, Fig.49 and para.207]; (claim 28) wherein the identifiable distance extends between the marker and the first end of the outer tube [wherein a distance between 548 and 568 is identifiable / measurable]; (claim 30) wherein the marker comprises a bump or protrusion on the inner rod [Fig.49, wherein 548 protruding from an end of the inner rod 544].  
Claims 31 and 43, Harrison discloses a spinal distraction system [abstract, Fig.49] comprising: 
An adjustable spinal distraction rod comprising: an outer tube (542) having a hollow first end (away from 568) and an attachment point at a second end (defined by at least a portion of 552 at 568) and an inner rod (defined by a body portion of 544) configured for telescopic movement within the outer tube at the hollow first end (away from 568), with the inner rod configured to be secured to a bone subject at a first location (by 554); 
a magnet (562) housed within the outer tube and configured for hi-directional rotational motion [para.204], the magnet coupled to a lead screw (546) configured to rotate with the magnet, wherein rotation of the lead screw in a first rotational direction results in movement of the inner rod in a first axial direction and rotation of the lead screw in a second rotational direction results in movement of the inner rod in a second axial direction to decrease a length of the adjustable spinal distraction rod [para.204];  -4-App. No.: 13/730,773PATENT Filing Date: December 28, 2012 

a marker disposed on the inner rod, the marker defining a measurable longitudinal distance between the inner rod and the outer tube that varies depending on an amount of axial movement of the inner -3-App. No.: 13/730,773PATENTFiling Date: December 28, 2012rod in relation to the outer tube [defined by 548 or 582 being disposed on the inner rod 544 and defines a variable distance relative to 568, Fig.49 and para.207]; and
wherein movement of the inner rod with respect to the outer tube is capable of treating a spinal deformity [para.201].
Harrison does not explicitly disclose a locking swivel joint releasably secured to the anchor rod at a first end and releasably secured to the adjustable spinal distraction rod at a second end, the locking swivel joint having a housing configured to mate with the anchor rod and a bushing positioned about a periphery of the other one of rods terminating in a ball disposed in the housing, a locking nut mounted about the bushing and being moveable about the bushings to lock and unlock the locking swivel joint, wherein the bushing includes outer threads and the locking nut includes inner threads that interact with the outer threads of the bushing, wherein the locking swivel joint is configured to pivot the adjustable distraction rod relative to the anchor rod and configured to mechanically lock a position of the adjustable spinal distraction rod relative to the anchor rod.
Levy teaches an analogous system [abstract, Figs.1 – 5] comprising a fist rod (40) and a second rod (12) terminating in a ball (14), a swivel joint releasably secured to both rods by upper and lower portions defining ends (defined by at least a portion of connector assembly 60 or 80), the locking swivel joint having a housing (at least a portion of 50) coupled to one of the rods [i.e. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Harrison and Levy, and substitute the swivel joint (60 or 80) of Levy for at least one of the attachment points (552 and 554) of Harrison. One would have been motivated to do so in order to provide the system of Harrison with at least one attachment point that permits rotational and translational adjustment before locking the rod in place [Levy, para.3].
Claims 32, 34 – 35 and 37 – 38, The combination of Harrison and Levy discloses the limitations of claim 22, as above, and further, Harrison discloses (claim 32) wherein an identifiable distance extends between the marker and the first end of the outer tube [wherein a distance between 548 and 568 is identifiable / measurable]; (claim 34) wherein the marker comprises a bump or protrusion on the inner rod [Fig.49, wherein 548 protruding from an end of the inner rod 544]; (claim 35) wherein movement of the inner rod in the first axial direction increases the length of the adjustable spinal distraction rod [para.204]; (claim 37) wherein the marker is disposed on a longitudinal surface of the inner rod [Fig.49]; (claim 38) wherein the .  
Claims 29 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al. (US Pub. 2007/0276378 A1) in view of Levy et al. (US Pub. 2008/0269742 A1) as above, and further, in view of Clark et al. (US Pub. 2007/0225706 A1). 
The combination of Harrison and Levy discloses the limitations of claims 27 and 31, as above; except for explicitly disclosing wherein the marker comprises radiopaque material.
Clark teaches an analogous system [abstract] comprising at least a portion including radiopaque material [para.42].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Harrison, Levy and Clark, and construct at least the marker of the combination of Harrison and Levy having or from a radiopaque material in view of Clark. One would have been motivated to do so in order to facilitate tracking the position of the marker in a non-invasively manner. 
Claims 22, 31, 35 – 36 and 42 – 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al. (US Pub. 2007/0276378 A1) in view of Francis et al. (US Pub. 2007/0123860 A1).
Claims 22, 31, 35 – 36 and 42 – 43, Harrison discloses a spinal distraction system [abstract, Fig.49] comprising: 
An adjustable spinal distraction rod comprising: an outer tube (542) having a hollow first end (away from 568) and an attachment point at a second end (defined by at least a portion of 
a magnet (562) housed within the outer tube and configured for hi-directional rotational motion [para.204], the magnet coupled to a lead screw (546) configured to rotate with the magnet, wherein rotation of the lead screw in a first rotational direction results in movement of the inner rod in a first axial direction and rotation of the lead screw in a second rotational direction results in movement of the inner rod in a second axial direction to decrease a length of the adjustable spinal distraction rod [para.204];  -4-App. No.: 13/730,773PATENT Filing Date: December 28, 2012 
an anchor rod configured for placement relative to the outer tube to be fixedly secured to a bone of a subject at a second location [inherently, wherein attachment point 552 configured to attach the outer tube to a bone of a subject at a location]; 
a marker disposed on the inner rod, the marker defining a measurable longitudinal distance between the inner rod and the outer tube that varies depending on an amount of axial movement of the inner -3-App. No.: 13/730,773PATENTFiling Date: December 28, 2012rod in relation to the outer tube [defined by 548 or 582 being disposed on the inner rod 544 and defines a variable distance relative to 568, Fig.49 and para.207]; and
wherein movement of the inner rod with respect to the outer tube is capable of treating a spinal deformity [para.201]; and wherein movement of the inner rod in the first axial direction increases the length of the adjustable spinal distraction rod [para.204].
Harrison does not explicitly disclose an anchor rod terminating in a ball and extending in the first axial direction, and a locking swivel joint releasably secured to the anchor rod at a first end and releasably secured to the adjustable spinal distraction rod at a second end, the locking 
Francis teaches an analogous system [abstract, Figs. 1 – 42] comprising two rods (intended to be received in 29 and 30) with at least one of the rods terminating in a ball (defined by one of 29 or 30), a screw (23), a locking swivel joint (defined by at least portion of 20) releasably secured to one of the rods at a first end and releasably secured to other rod at a second end (wherein the joint defines at least two openings for receiving 29 and 30), the locking swivel joint having a housing configured to mate with the anchor rod (at least a portion of body 22 defines a housing for mating with 29 or 30, each including one of the rods) and a bushing (26) positioned about a periphery of one of the rods [Fig.3], a locking nut (28) mounted about the bushing and being moveable about the bushings to lock and unlock the locking swivel joint [para.57], wherein the bushing includes outer threads and the locking nut includes inner threads that interact with the outer threads of the bushing [para.51], wherein the locking swivel joint is configured to pivot the rods relative to each other and configured to mechanically lock a position of the adjustable spinal distraction rod relative to the anchor rod, and wherein the anchor rod extends in the first axial direction [paras.56-57].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Harrison and Francis, and substitute the assembly (20), having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775